 


113 HRES 90 IH: Expressing the sense of the House of Representatives that the Committee on Agriculture should not propose any reduction in the availability or amount of benefits provided under the supplemental nutrition assistance program (SNAP) in effect under the Food and Nutrition Act of 2008, and that the House of Representatives should reject any proposed legislation that includes any provisions that reduce the availability or amount of benefits provided under SNAP.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 90 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2013 
Mr. McGovern (for himself, Ms. Fudge, Ms. DeLauro, Mr. George Miller of California, and Mr. Deutch) submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Committee on Agriculture should not propose any reduction in the availability or amount of benefits provided under the supplemental nutrition assistance program (SNAP) in effect under the Food and Nutrition Act of 2008, and that the House of Representatives should reject any proposed legislation that includes any provisions that reduce the availability or amount of benefits provided under SNAP. 
 
 
Whereas hunger is a serious threat to individual dignity, productivity, learning, economic prosperity, health, and development; 
Whereas food insecurity means that people face an ongoing struggle against hunger; 
Whereas 50.1 million people lived in food insecure households in 2011; 
Whereas the supplemental nutrition assistance program (SNAP), established in the Food and Nutrition Act of 2008, is the nation’s first line of defense against hunger and food insecurity; 
Whereas SNAP served more than 47.5 million individuals in October 2012; 
Whereas half of all new SNAP participants receive benefits for 10 months or less and 74 percent of such participants left the program entirely within 2 years; 
Whereas the average SNAP household has income slightly less than 59 percent of the applicable poverty level, and 83 percent of all benefits go to households with a child, elderly individual, or disabled individual; 
Whereas the SNAP benefits average less than $1.50 per individual per meal; 
Whereas 83 percent of families on SNAP make less than $24,000 a year for a family of 4; 
Whereas the average SNAP benefit per household is approximately $267 per month; 
Whereas SNAP participation rises when the economy is weak; 
Whereas millions of Americans need to turn to SNAP as a way to feed themselves and their families; 
Whereas SNAP would have lifted 3.9 million Americans, including 1.7 million children, out of poverty in 2011 if its benefits were included in the official measures of income and poverty; 
Whereas SNAP is an efficient public-private partnership that runs on the regular channels of commerce—regular retail food stores and electronic benefit transfer (EBT) systems; 
Whereas SNAP achieved the highest level of overall payment accuracy in the history of the program at 96.2 percent; 
Whereas the national overpayment error rate, defined as the percentage of SNAP benefit dollars issued in excess of the amounts for which households are eligible, fell to 2.99 percent; 
Whereas the national underpayment error rate, defined as the percentage of SNAP benefit dollars issued that are lower than the amounts for which households are eligible, was less than 1.0 percent; 
Whereas every dollar in new SNAP benefits generates up to $1.79 in economic activity; 
Whereas each $1 billion increase in SNAP benefits is estimated to create or maintain 18,000 full-time equivalent jobs, including 3,000 farm jobs; 
Whereas in the 112th Congress, the Committee on Agriculture of the House of Representatives reported H.R. 6083, the Federal Agriculture Reform and Risk Management Act (FARRM), which proposed to reauthorize SNAP; 
Whereas the Congressional Budget Office (CBO) estimated that H.R. 6083 as reported would cut SNAP by $16.5 billion over 10 years; 
Whereas H.R. 6083 would cut SNAP provisions for the categorical eligibility (Cat El) option, for the standard utility allowance (SUA)-Low Income Home Energy Assistance Program (LIHEAP) connection (heat and eat), and for the State performance fund (performance bonuses); 
Whereas Cat El, heat and eat, and performance bonuses help States provide SNAP benefits to needy people through streamlined procedures that cut down on red tape and minimize State administrative expenses; and 
Whereas congregations, food banks, and other charities are struggling to meet existing elevated need and would be unable to meet the significant increase in need that would be caused by cuts in SNAP of the kinds provided in H.R. 6083 as reported in the 112th Congress by the Committee on Agriculture: Now, therefore, be it 
 
That it is the sense of the House of Representatives that in this Congress the Committee on Agriculture should not propose any reduction in the availability or amount of benefits provided under the supplemental nutrition assistance program (SNAP) in effect under the Food and Nutrition Act of 2008, and that the House of Representatives should reject any proposed legislation that includes any provisions that reduce the availability or amount of benefits provided under SNAP. 
 
